1                                                                          JS-6
2

3

4

5

6

7

8

9                            UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11                                                   Case No.: 2:19-cv-02049-PSG-KS
     STAR FABRICS, INC.
12                                                   Hon. Philip S Gutierrez Presiding
     Plaintiff,
13                                                   [PROPOSED] ORDER ON
14   v.                                              STIPULATION TO DISMISS
                                                     ACTION WITH PREJUDICE
15
     O.B.R., INC., et al.
16
     Defendants.
17

18

19

20

21

22

23

24

25

26

27

28                                               1

                  [PROPOSED] ORDER ON STIPULATION TO DISMISS ACTION WITH PREJUDICE
1                                   [PROPOSED] ORDER:
2          FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY
3    ORDERED:
4
           1.     The action is dismissed with prejudice; and
5
           2.     The parties will each bear their respective costs and attorneys’ fees as
6
                  incurred against one another in connection with this action.
7
           SO ORDERED.
8

9

10   Dated: January 2, 2020                 By: ________________________________
                                               HON. PHILIP S GUTIERREZ
11
                                               UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                              2

                [PROPOSED] ORDER ON STIPULATION TO DISMISS ACTION WITH PREJUDICE
